Title: To Thomas Jefferson from Charles Thomson, 20 November 1779
From: Thomson, Charles
To: Jefferson, Thomas



Sir
Secretary’s Office Novr 20th 1779

I take the liberty of transmitting you a duplicate of an Act of Congress passed the 16th of March 1779, the Utility of which is apparent: And as it may be proper and necessary that you should be informed of the several acts and proceedings of Congress I have herewith sent you a copy of their Journal from the 1st of January last and shall continue to send you from time to time their weekly publications. On the other hand as a communication of your acts may be advantageous, and lodging them in this office, for the information of the Delegates of the other states beneficial to the Union, and tend to facilitate the transmitting to posterity the rise and progress of these infant States, I take the liberty of requesting you to transmit to this office a copy of the constitution or form of government adopted by your State upon the declaration of Independence and of all the public acts passed by your legislature since that period. If you can add any Pamphlets or documents relative to the controversy and revolution they shall be carefully deposited and preserved and thereby you may do an acceptable service to posterity and oblige Sir your hum. servt.,

C: T.

